COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  CIMAREX ENERGY CO.,
                                               §              No. 08-16-00353-CV
                Appellant,
                                               §                 Appeal from the
  v.
                                               §               143rd District Court
  ANADARKO PETROLEUM CORP.,
                                               §             of Ward County, Texas
                Appellee.
                                               §            (No. 15-07-23-648-CVW)

                                               §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF MARCH, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.